1
                                   UNITED STATES DISTRICT COURT
2
                                        DISTRICT OF NEVADA
3

4
      DOMONIC RONALDO MALONE,                          Case No. 2:18-cv-01146-RFB-NJK
5
                     Petitioner,
6               v.                                     ORDER GRANTING MOTION FOR
                                                       EXTENSION OF TIME (ECF No. 12)
7
      BRIAN WILLIAMS, et al.,
8
                     Respondents.
9

10

11             In this habeas corpus action, the petitioner, Dominic Ronaldo Malone,
12   represented by appointed counsel, filed an amended habeas petition (ECF No. 11)
13   on January 29, 2019, a day after it was due. See Order filed August 31, 2018
14   (ECF No. 7); Order filed November 27, 2018 (ECF No. 10).
15             Along with his amended petition, Malone filed a motion for extension of time
16   (ECF No. 12), requesting a one-day extension of time for the amended petition. The
17   Court finds that Malone’s motion for extension of time is made in good faith and not
18   solely for the purpose of delay, and that there is good cause for the extension of time
19   requested.
20             IT IS THEREFORE ORDERED that Petitioner’s motion for extension of time
21   (ECF No. 12) is GRANTED. Petitioner’s amended petition will be treated as timely filed.
22             IT IS FURTHER ORDERED that, in all other respects, the schedule for further
23   proceedings set forth in the order entered August 31, 2018 (ECF No. 7) will remain in
24   effect.
25             DATED this 30th day of January, 2019.
26

27
                                                 RICHARD F. BOULWARE, II,
28                                               UNITED STATES DISTRICT JUDGE
                                                   1
